Citation Nr: 1031023	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-18 594	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a right arm scar, status post ulnar nerve entrapment.

2.  Entitlement to a rating in excess of 10 percent for a lower 
lip laceration scar.

3.  Entitlement to a rating in excess of 30 percent for right 
triceps tenorrhaphy with post-operative scar.

4.  Entitlement to a rating in excess of 10 percent for right 
ulnar nerve entrapment syndrome.

5.  Entitlement to a rating in excess of 20 percent for residuals 
of a thoracic spine injury and lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to 
November 1953.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2007 rating decision in which the RO granted service 
connection and assigned an initial, 10 percent rating for a right 
arm scar; increased the disability rating for a lower lip 
laceration scar from 0 to 10 percent; continued a 30 percent 
rating for right triceps tenorrhaphy with post-operative scar; 
continued a 20 percent rating for a thoracic spine disability; 
continued a 10 percent rating for lumbosacral strain; continued a 
10 percent rating for right ulnar nerve entrapment; denied 
entitlement to automobile and adaptive equipment or adaptive 
equipment only; and denied entitlement to a total disability 
rating based on individual unemployability (TDIU) due to service-
connected disabilities.  The Veteran filed a notice of 
disagreement (NOD) in February 2008, and the RO issued a 
statement of the case (SOC) in May 2008.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in June 2008.  

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for a right 
arm scar, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

Prior to certifying this appeal to the Board, in a January 2010 
rating decision, the RO granted the Veteran's claims for a TDIU 
and automobile and adaptive equipment.  Because the January 2010 
decision represents a full grant of the benefits sought with 
respect to these issues, these matters are no longer before the 
Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1977).

The Board also notes that in the January 2010 rating decision, 
the RO assigned a combined 20 percent rating for the Veteran's 
service-connected thoracic spine disability and lumbosacral 
strain, as recharacterized on the title page of this decision.

As a final preliminary matter, the Board also notes that the 
Veteran requested a Board video conference hearing, which was 
scheduled for August 17, 2010.  On the day of the hearing, 
however, the Veteran withdrew his appeal.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1953 to November 1953.

2.  On August 17, 2010, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his 
or her authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		

	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


